Citation Nr: 1213863	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10- 18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from July 1961 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The December 2008 rating decision denied reopening a previously denied claim for service connection for a lumbar spine disorder, and the May 2010 rating decision denied service connection for diabetes and peripheral neuropathy.

Although the RO reopened service connection for a lumbar spine disorder in the December 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In November 2011, the Veteran provided testimony at a Board videoconference hearing from the RO in Denver, Colorado, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The matter of entitlement to service connection for a lumbar spine disorder, based on de novo review, is being REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of Vietnam" and was not exposed to herbicides during active service.

2.  Symptoms of diabetes were not chronic in service.

3.  Symptoms of diabetes have not been continuous since service.

4.  Diabetes did not manifest to a compensable degree within one year of service separation.

5.  The Veteran does not have a current disability of diabetes.

6.  Peripheral neuropathy symptoms were not chronic in service.

7.  Peripheral neuropathy symptoms have not been continuous since service separation.

8.  The Veteran's currently diagnosed peripheral neuropathy is not related to active service.

9.  A final June 1993 RO decision denied service connection for a lumbar spine disorder, finding no evidence of a back disorder in service and no relationship between the claimed back disability and service. 

10.  The evidence associated with the claims file subsequent to the June 1993 RO decision regarding the claim for service connection for a lumbar spine disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service, and service connection for diabetes may not be presumed based on herbicide exposure or the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy was not incurred in or aggravated by service, and service connection for peripheral neuropathy may not be presumed based on herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The June 1993 RO decision that denied service connection for a lumbar spine disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence having been received, service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim (for service connection for lumbar spine disorder), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist for this issue.  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Regarding the claim to reopen service connection for a lumbar spine disorder, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims to reopen service connection for a lumbar spine disorder.  An 
December 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

In a timely March 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Veteran has not been afforded a VA medical examination with respect to the claims of service connection for diabetes or service connection for peripheral neuropathy; however, the Board finds that a VA examination is not necessary in order to decide these claims.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran did not have service in Vietnam, was not exposed to herbicides, and did not otherwise experience in-service injury or disease of diabetes or peripheral neuropathy during service or other event in service, there is no duty to provide a VA medical examination.  Additionally, the weight of the evidence demonstrates no chronic symptoms of diabetes or peripheral neuropathy in service, or diabetes or peripheral neuropathy in service or diabetes within a year after service separation, no continuity of diabetes or peripheral neuropathy symptoms since service separation, and no current diabetes.  Because there is no in-service injury or disease of diabetes or peripheral neuropathy, or disease of diabetes within a year of service separation, to which a competent medical opinion could relate the current disability, and there is no continuity of symptomatology upon which a medical opinion could be based or which could independently serve as the nexus to service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for diabetes or service connection for peripheral neuropathy.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease (including symptoms) or injury, or disease of diabetes within one year of service, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinions which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  

The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  


Also, inasmuch as the determination below constitutes a full grant of the issue of whether new and material evidence has been received to reopen service connection for a lumbar spine disorder, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless.  As noted above, this claim will be addressed in the Remand section.  

During the November 2011 Board videoconference hearing, the Veterans Law Judge (VLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claims, including the need for evidence of service in the Republic of Vietnam for presumptive service connection for diabetes and peripheral neuropathy.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records, post-service private and VA treatment records, and his statements were reviewed by both the AOJ and the Board in connection with adjudication of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.  

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on 
May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service in the Republic of Vietnam

In January 2010, the Veteran filed a claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, and a claim for service connection for diabetes, to include as due to herbicide exposure.  The Veteran stated that he was exposed to herbicides several times when he served aboard the USS Comstock, USS Tulare, USS Point Defiance, USS Tom Green, and the USS Breckenridge during service in Vietnam.  The Veteran also stated he felt the presumption of exposure to herbicides should be extended to him because he was exposed to herbicides from being stationed off the coast of Vietnam.  

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have service in the Republic of Vietnam and was not exposed to herbicides in service.  The Veteran's DD Form 214 reflects that he was not awarded the Vietnam Service Medal or Vietnam Campaign Medal.  

In May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record subjected "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.

The VA Compensation and Pension Service website provides "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  The website notes that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The website provides a list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service records show that the Veteran served aboard the USS Whitfield County in December 1962, the USS Tulare from December 1962 to February 1963, the USS Comstock in September 1963, the USS Point Defiance from October to December 1963, the USS Tom Green from February to March 1964, and the USS Breckenridge from May to June 1964.  

The USS Whitfield County, USS Tom Green, and USS Breckenridge were not listed as vessels that had inland operations.  Service records show that the USS Tulare was in the official waters of the Republic of Vietnam from 1966 to 1972.  The USS Comstock was in the official waters of the Republic of Vietnam from August 1965 to October 1969. The USS Point Defiance was in the official waters of the Republic of Vietnam from May 1965 to October 1972.  The histories of the USS Tulare, 
USS Comstock, and USS Point Defiance do not show service in the official waters of the Republic of Vietnam for the time periods the Veteran was on board those vessels.  

The Veteran has also contended that he was exposed to herbicides from being aboard a vessel off the coast of the Republic of Vietnam.  However, as noted above, service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  

In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection for diabetes and peripheral neuropathy based on exposure to herbicides is not warranted.  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee, 34 F.3d at 1042.  

Service Connection for Diabetes

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur diabetes in service, and that diabetes symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of diabetes, including no evidence of chronic symptoms of diabetes during service, and do not demonstrate any relevant injury in service.  The evidence in this case includes the June 1965 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The June 1965 service separation examiner's review of the history is negative for any reports of symptoms of diabetes during service.  The June 1965 service separation clinical findings by the examiner revealed no diabetes symptoms.  Neither the Veteran's history, service separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of diabetes symptoms in service, or complaints, treatment, or diagnosis of diabetes either during service or at service separation in July 1965.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes have not been continuous since service separation in July 1965.  As indicated, at the June 1965 service separation medical assessment, the Veteran was not diagnosed with diabetes and did not report any diabetes symptoms.  Following service separation in July 1965, the evidence of record shows no diagnosis or treatment for diabetes.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either diabetes in service or continuous diabetes symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).    

The Veteran's recent statements of chronic diabetes symptoms in service and continuous diabetes disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA and private treatment records dated from June 1993 to February 2010 do not reflect that the Veteran was diagnosed with diabetes or reflect any report of chronic diabetes symptoms in service or continuous diabetes symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic diabetes symptoms in service, or continuous diabetes symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of diabetes symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service are more probative than the more ambivalent and inconsistent statements regarding diabetes made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in May 1993 did not include or mention diabetes; the first time the Veteran had asserted diabetes during service and continuous diabetes symptoms since service was in January 2010.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention diabetes symptoms at that time.  This suggests to the Board that there was no pertinent diabetes symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1993 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for diabetes at the time of the May 1993 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of diabetes symptomatology at the time he filed the claim.  

The Board also finds that the weight of the evidence demonstrates that diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011) (diabetes mellitus is rated 10 percent when the disease is established, and is managed by a restricted diet only).  The evidence shows that the Veteran does not have a current diagnosis of diabetes.  For these reasons, the Board finds that diabetes did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the Veteran does not have a current diagnosed diabetes disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of diabetes.  In a February 2010 VA treatment record, the Veteran was diagnosed with pre-Diabetes Mellitus.  The Veteran is also not taking any medication for diabetes.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of diabetes, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

Regarding the Veteran's statements as to a diagnosis of diabetes, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the diagnosis of the Veteran's diabetes involves a complex medical etiological question because it deals with the origin and progression of the Veteran's diabetes.  The Veteran is competent to relate symptoms of diabetes that he experienced at any time, but is not competent to diagnose diabetes, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, In this case, the weight of the record of evidence demonstrates no credible evidence of chronic symptoms of diabetes in service, symptoms of diabetes within one year of service separation, continuity of symptomatology of diabetes which would serve either as a nexus to service or as the basis for a medical nexus opinion, or current diagnosis of diabetes.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes, including presumptively as a chronic disease and as claimed due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Peripheral Neuropathy

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur peripheral neuropathy in service, and that peripheral neuropathy symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of peripheral neuropathy, including no evidence of chronic symptoms of peripheral neuropathy during service, and do not demonstrate any relevant injury in service.  The evidence in this case includes the June 1965 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The June 1965 service separation examiner's review of the history is negative for any reports of symptoms of peripheral neuropathy during service.  The June 1965 service separation clinical findings by the examiner revealed no peripheral neuropathy symptoms.  Neither the Veteran's history, service separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of peripheral neuropathy symptoms in service, or complaints, treatment, or diagnosis of peripheral neuropathy either during service or at service separation in July 1965.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that peripheral neuropathy symptoms have not been continuous since service separation in 
July 1965.  As indicated, the June 1965 service separation clinical examination did not reflect a diagnosis of peripheral neuropathy.  Following service separation in July 1965, the evidence of record shows no complaints, diagnosis, or treatment for peripheral neuropathy until September 2009.  The absence of post-service complaints, findings, diagnosis, or treatment for 44 years after service is one factor that tends to weigh against a finding of continuous peripheral neuropathy symptoms after service separation.  See Buchanan, at 1337; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Veteran's recent statements of chronic peripheral neuropathy symptoms in service and continuous peripheral neuropathy disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA and private treatment records dated from June 1993 to August 2009 do not reflect that the Veteran was diagnosed with peripheral neuropathy or reflect any report of chronic peripheral neuropathy symptoms in service or continuous peripheral neuropathy symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic peripheral neuropathy symptoms in service, or continuous peripheral neuropathy symptoms since service.  See Cartright, at 25; Pond.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of peripheral neuropathy symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service for many years until September 2009, are more probative than the more ambivalent and inconsistent statements regarding peripheral neuropathy made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in May 1993 did not include or mention peripheral neuropathy; the first time the Veteran had asserted peripheral neuropathy during service and continuous peripheral neuropathy symptoms since service was in January 2010.  See Cromer (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection, but did not mention peripheral neuropathy symptoms at that time.  This suggests to the Board that there was no pertinent peripheral neuropathy symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1993 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for peripheral neuropathy at the time of the May 1993 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of peripheral neuropathy symptomatology at the time he filed the claim.  

Further, there is no medical opinion that relates the current peripheral neuropathy to service, and no factual basis for such an opinion, because there was no chronic symptoms in service and no continuous symptoms since service separation that could either serve as a nexus to service or as a factual basis for a medical nexus opinion.  Any such purported opinion of nexus to service would be speculative.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and Material Evidence - Legal Criteria

In a June 1993 rating decision, the RO denied the Veteran's claim for service connection for a lumbar spine disorder.  The Veteran was properly notified of the June 1993 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Lumbar Spine Disorder

The evidence of record at the time of the June 1993 RO decision included statements from the Veteran and the Veteran's service treatment records.  The Veteran reported that he injured his back in service when he fell off of a ladder.  Service treatment records reflected no treatment for back pain.  A June 1993 VA medical examination diagnosed osteophytosis of the lumbar spine.  

In the June 1993 RO decision, the RO denied service connection for a lumbar spine disorder, finding a lack of evidence of a lumbar spine disorder noted at the service separation examination and finding a lack of competent evidence showing that the Veteran's current lumbar spine disability was related to any disease or injury incurred in service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred a lumbar spine disorder in service or that there is competent evidence relating the Veteran's current lumbar spine disorder to an in-service disease or injury.

Briefly reviewing the evidence received since the June 1993 RO decision, in February 2008, the Veteran submitted lay statements from fellow service members who reported that the Veteran fell off of a ladder in service and injured his back and that the Veteran was treated by the unit corpsman for back pain.  During the November 2011 Board personal hearing, the Veteran testified that he has experienced back pain symptoms since service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the February 2008 statements and November 2011 Board hearing testimony indicate that the Veteran experienced a low back injury in service and has experienced low back pain symptoms since service.  

The Veteran also submitted an October 2007 private medical opinion, in which the private examiner opined that the Veteran's current lumbar spine disability was a result of the back injury sustained in service.  

Based on this additional evidence, the Board finds that the evidence received since the June 1993 RO decision regarding the Veteran's respective claim for service connection for a lumbar spine disorder is new and material, as it relates to the unestablished fact of in-service injury or disease and nexus to service that are necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for a lumbar spine disorder must be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for diabetes is denied.

Service connection for peripheral neuropathy is denied.

The appeal to reopen service connection for a lumbar spine disorder is granted.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for a lumbar spine disorder.  Specifically, the Veteran should be given an additional VA medical examination to determine the nature and etiology of any current lumbar spine disability.

The Veteran's service treatment records do not reflect that the Veteran was treated for a back injury in service; however, the Veteran submitted lay statements from fellow service members that reported the Veteran fell off of a ladder in service and was treated by the unit corpsman for a back injury.

In an October 2007 private medical examination, the Veteran was diagnosed with degenerative disc disease and severe stenosis of the lumbar spine.  The 
October 2007 private examiner opined that the Veteran's current lumbar spine disability was a result of the back injury sustained in service; however, the private examiner did not provide a basis or rationale for this opinion.  Because the examiner provided no rationale, it is a bare conclusion, which has limited probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  As the October 2007 private examiner did not provide a rationale for the opinion, the Board finds that another examination is required.

Accordingly, the reopened issue of service connection for a lumbar spine disorder is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA spine examination to determine the nature and etiology of the lumbar spine disability.  The relevant documents in the claims folder should be made available to the examiner for review.  After a review of the Veteran regarding his medical history, all tests and studies required to respond to the following questions should be done.  In making findings, the examiner should accept as credible the Veteran's account of a back injury incurred when he fell off of a ladder during service.  The examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability began during service or is otherwise linked to some incident of active duty?  The VA examiner should discuss the Veteran's fall off of a ladder and injuring his back in service.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

2.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the reopened issue of service connection for a lumbar spine disorder.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


